

OCTOBER 2008 LETTER AGREEMENT WITH DEBENTURE HOLDERS
 
MSTI Holdings, Inc.
259-263 Goffle Road
Hawthorne, New Jersey 07506





  October 16, 2008



To the MSTI Holdings, Inc. Debenture Holders:
 
Reference is hereby made to that certain Securities Purchase Agreement, dated as
of May 25, 2007 (the “Purchase Agreement”), as supplemented by letter agreements
dated January 30, 2008, February 11, 2008 and May 23, 2008, by and among MSTI
Holdings, Inc., a Delaware corporation (the “Company”), and each entity
identified on the signature pages thereto (each, including its successors and
assigns, a “Purchaser” and, collectively, the “Purchasers”). Capitalized terms
used in this letter agreement (this “Agreement”) and not otherwise defined shall
have the meanings ascribed to them in the Purchase Agreement.


1.  Additional Issuances.


(a) Section 7(a) of the Debentures states that so long as any portion of the
Debentures remains outstanding, unless the holders of at least 85% in principal
amount of the then outstanding Debentures shall have otherwise given prior
written consent, the Company shall not, directly or indirectly, other than
Permitted Indebtedness, enter into, create, incur, assume, guarantee or suffer
to exist any indebtedness for borrowed money of any kind.


(b) Section 4.12 of the Purchase Agreement grants each of the Purchasers the
right to participate in a Subsequent Financing.


(c) Section 4.13(a) of the Purchase Agreement restricts the Company from issuing
Common Stock or Common Stock Equivalents.


(d) Section 4.13(b) of the Purchase Agreement restricts the Company from
engaging in a Variable Rate Transaction.


(e) Section 4.13(c) of the Purchase Agreement grants the Purchasers so-called
most favored nations rights (“MFN Rights”).


The Purchasers hereby consent solely to the issuance of the Additional
Debentures and Incentive Shares (each as defined below) and grant only the
waivers described herein and no others.
 
2.  Additional Debentures; Incentive Shares.
 
(a)  Each of the Purchasers identified on Schedule I hereto hereby agrees to
purchase from the Company, and the Company hereby agrees to sell to such
Purchasers, additional Debentures in the aggregate principal amount of $352,631
(the “Additional Debentures”), in the form annexed hereto as Exhibit A and in
the denominations set forth on Schedule I, for the purchase price set forth on
Schedule I hereto. In connection with the purchase of the Additional Debentures,
the Company will issue to each Purchaser who is acquiring Additional Debentures
the amount of Common Stock set forth on Schedule I (“Incentive Shares”). The
purchase price of the Debentures and Incentive Shares and the Debentures and
Incentive Shares and “Intercreditor Agreement” to be entered into in connection
herewith will be deposited in escrow with Grushko & Mittman, P.C., as Escrow
Agent, and released pursuant to the terms of the Escrow Agreement annexed hereto
as Exhibit B.
 
1

--------------------------------------------------------------------------------


(b) The rights and obligations of each Purchaser identified on Schedule I
(severally and not jointly with the rights of such other Purchasers) and of the
Company with respect to the Additional Debentures and the shares of Common Stock
issuable under the Additional Debentures (the “Additional Underlying Shares”)
shall be identical in all respects to the rights and obligations of such
Purchaser and of the Company with respect to the Debentures and the Underlying
Shares. The Purchase Agreement is hereby amended so that the term “Debentures”
includes the Additional Debentures and the term “Underlying Shares” includes the
Additional Underlying Shares. The Registration Rights Agreement entered into in
connection with the Purchase Agreement is hereby amended so that the term
“Registrable Securities” includes in the calculation thereof the Additional
Underlying Shares and the Incentive Shares. The parties confirm and ratify that
the term “Obligations” in the Security Agreement and Subsidiary Guarantee
includes the Additional Debentures.


3. Representations and Warranties of the Company. The Company hereby makes to
the Purchasers the following representations and warranties:


(a)  Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder. The
execution and delivery of this Agreement by the Company and the consummation by
the Company of the transactions contemplated hereby have been duly authorized by
all necessary action on the part of the Company and no further action is
required by the Company, its board of directors or its stockholders in
connection therewith other than in connection with the Required Approvals. This
Agreement has been duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(b)  No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s certificate or articles of incorporation, bylaws or other
organizational or charter documents; or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien (except as contemplated by
the Security Documents) upon any of the properties or assets of the Company in
connection with, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing Company debt or otherwise) or other material understanding to which
such Company is a party or by which any property or asset of the Company is
bound or affected; or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected, except, in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.
 
(c)  Issuance of the Additional Debentures and Incentive Shares. The Additional
Debentures are duly authorized and, upon the execution of this Agreement by a
Purchaser, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents. The Incentive Shares upon
issuance and the Additional Underlying Shares, when issued in accordance with
the terms of the Additional Debentures, will be validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company. The Company
has reserved from its duly authorized capital stock a number of shares of Common
Stock sufficient for issuance of the Incentive Shares and Additional Underlying
Shares.
 
2

--------------------------------------------------------------------------------


(d)  Equal Consideration. Except as set forth in this Agreement, no
consideration has been offered or paid to any person to amend or consent to a
waiver, modification, forbearance or otherwise of any provision of any of the
Transaction Documents that is not proportional to such Purchaser’s holding of
Debentures.
 
(e) No Ratchet. The issuance of the Additional Debentures and Incentive Shares
and the conduct of the Qualified Offering (defined below) do not and will not
trigger any right of any holder of Common Stock or Common Stock Equivalents
(other than the Purchasers if the Qualified Offering does not occur) to exercise
or receive the benefit of ratchet, reset, anti-dilution, right of participation,
right of first refusal, acceleration or other similar rights.


(f)  Affirmation of Prior Representations and Warranties. The Company’s
representations and warranties listed in Section 3.1 of the Purchase Agreement
are true and correct as of the date hereof, provided that the Company’s
representations and warranties are qualified by any SEC Filings made prior to
the date hereof.
 
4.  Representations and Warranties of the Purchasers. Each Purchaser hereby
represents and warrants as of the date hereof to the Company as follows:


(a)  Authority. The execution and delivery of this Agreement and performance by
such Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate or similar action on the part of such
Purchaser. This Agreement has been duly executed by such Purchaser and, when
delivered by such Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
it in accordance with its terms, except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(b)  Own Account. Such Purchaser (i) understands that the Additional Debentures,
the Additional Underlying Shares and Incentive Shares (the “Securities”) are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law, (ii) is acquiring the Securities as
principal for its own account and not with a view to or for distributing or
reselling such Securities or any part thereof in violation of the Securities Act
or any applicable state securities law, (iii) has no present intention of
distributing any of such Securities in violation of the Securities Act or any
applicable state securities law and (iv) has no arrangement or understanding
with any other persons regarding the distribution of such Securities (this
representation and warranty not limiting such Purchaser’s right to sell the
Additional Underlying Shares pursuant to the Registration Statement or otherwise
in compliance with applicable federal and state securities laws) in violation of
the Securities Act or any applicable state securities law. Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business. Such
Purchaser does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Securities.
 
3

--------------------------------------------------------------------------------


(c)  Purchaser Status. Such Purchaser is an “accredited investor” as defined in
Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act. Such
Purchaser is not required to be registered as a broker-dealer under Section 15
of the Exchange Act.
 
(d)  Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.
 
(e)  General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
5.  Public Disclosure. The Company shall, as soon as practical, issue a Current
Report on Form 8-K, disclosing the material terms of the transactions
contemplated hereby and attaching this Agreement as an exhibit thereto, but in
any event within 5 business days of the full execution hereof. The Company shall
consult with the Purchasers in issuing any press releases with respect to the
transactions contemplated hereby.


6. Rollover Conditions and Qualified Offering.


(a) Rollover Conditions. The Purchasers agree that the Maturity Date of the
Additional Debenture will be automatically extended to April 30, 2010, as same
may be accelerated pursuant to the terms of the Additional Debenture upon both
the following conditions (“Rollover Conditions”): (i) the non-occurrence of an
Event of Default (as defined in the Additional Debenture) or an event which with
the passage of time or the giving of notice could become an Event of Default,
and (ii) the receipt of net proceeds by the Company from a Qualified Offering.


(b) Qualified Offering. “Qualified Offering” shall mean (i) an offering of the
Company’s Common Stock at not less than $0.125 of net proceeds to the Company
per share of Common Stock, with aggregate net proceeds that must be received by
the Company of not less than $1,000,000, (ii) the Company receives such net
proceeds not later than sixty days after the issue date of the Additional
Debenture, and (iii) the issuance of the Common Stock and the Common Stock
Purchase Warrants described below do not result in the triggering of any right
of any other holder of any Common Stock or Common Stock Equivalents to exercise
or receive the benefit of any ratchet, reset, anti-dilution, right of
participation, right of first refusal, acceleration, or other similar rights. If
the Rollover Conditions do not occur, then the Maturity Date shall not be
extended until April 30, 2010.


(c) Qualified Offering Warrants. The Company may issue Common Stock Purchase
Warrants as part of the Qualified Offering provided the exercise price of such
Warrants is at no time less than $0.125 per share of Common stock and the number
of shares purchasable upon exercise of the Warrants does not exceed the number
of shares of Common Stock sold in the Qualified Offering.


(d) Acknowledgement. The Company acknowledges and agrees that if the Qualified
Offering does not occur, then the Conversion Price as set forth in Section 4(b)
of the Additional Debentures shall be applicable to all of the Debentures issued
by the Company to the Purchasers including the Additional Debentures and the
Debentures issued pursuant to the Letter Agreement With Debenture Holders dated
May 23, 2008. The Company further acknowledges and agrees that if the Qualified
Offering does not occur the issuance of the Additional Debentures is not an
Exempt Issuance. The Purchasers acknowledge that provided the Qualified Offering
occurs, then the issuance of the Additional Debentures and Incentive Shares and
the conduct of the Qualified Offering are each an Exempt Issuance.


4

--------------------------------------------------------------------------------


7.  Independent Nature of Purchasers' Obligations and Rights. The Company has
elected to provide all Purchasers with the same terms and Agreement for the
convenience of the Company and not because it was required or requested to do so
by the Purchasers. The obligations of each Purchaser under this Agreement, and
any Transaction Document, are several and not joint with the obligations of any
other Purchaser, and no Purchaser shall be responsible in any way for the
performance or non-performance of the obligations of any other Purchaser under
this Agreement or any Transaction Document. Nothing contained herein or in any
Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement or the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of this Agreement and the
Transaction Documents.


8. Successor Agent. The Purchasers, Company and DKR Soundshore Oasis Holding
Fund Ltd., as Agent, consent to the appointment of Collateral Agents, LLC as
successor Agent pursuant to the Security Agreement. Collateral Agents, LLC, by
its signature hereto accepts such appointment pursuant to the Security
Agreement. DKR Soundshore Oasis Holding Fund Ltd. as former Agent will promptly
deliver to Collateral Agents, LLC any Collateral (as defined in the Security
Agreement) in its possession to Collateral Agents, LLC. The address for notice
purposes of Collateral Agents, LLC is 111 West 57th Street, Suite 1416, New
York, NY 10019, Attn: General Counsel, fax: (212) 245-9101. The Company agrees
to pay Collateral Agents, LLC an annual fee of $2,500 for serving as Collateral
Agent. The fee for the first year commencing on the date of this Letter
Agreement shall be paid out of the proceeds of the purchase price of the
Additional Debentures deposited pursuant to the Escrow Agreement.


9. Additional Notice. Any notice required to be given by the Company to the
Purchasers pursuant to the Transaction Documents shall also be given in the same
manner to Grushko & Mittman, P.C., 551 Fifth Avenue, Suite 1601, New York, NY
10176, fax: (212) 697-3575.


10.  Miscellaneous. Subject to the waivers and agreements provided herein, the
Transactions Documents shall remain in full force and effect. Except as
expressly set forth herein, this Agreement shall not be deemed to be a waiver,
amendment or modification of any provisions of the Transaction Documents or of
any right, power or remedy of the Purchasers, or constitute a waiver of any
provision of the Transaction Documents (except to the extent herein set forth),
or any other document, instrument and/or agreement executed or delivered in
connection therewith, in each case whether arising before or after the date
hereof or as a result of performance hereunder or thereunder. The Purchasers
reserve all rights, remedies, powers or privileges available under the
Transaction Documents, at law or otherwise, subject to the terms of this
Agreement. This Agreement shall not constitute a novation or satisfaction and
accord of the Transaction Documents or any other document, instrument and/or
agreement executed or delivered in connection therewith. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.
 
5

--------------------------------------------------------------------------------



Please indicate your acknowledgment of and agreement to the foregoing by signing
a copy of this letter and returning an executed original to the Company. This
Agreement may be executed by the parties hereto in counterparts, and execution
may be evidenced by facsimile or other electronic transmission of a signed
signature page by any party hereto, and all of such counterparts together shall
constitute one and the same instrument.

        Sincerely,       MSTI HOLDINGS, INC.  
   
   
                   /s/ Frank Matarazzo  

--------------------------------------------------------------------------------

Frank Matarazzo   Chief Executive Officer

 






[DEBENTURE HOLDER SIGNATURE PAGES TO FOLLOW]


6

--------------------------------------------------------------------------------



[DEBENTURE HOLDER SIGNATURE PAGE TO
OCTOBER 2008 LETTER AGREEMENT WITH DEBENTURE HOLDER]




ACCEPTED AND AGREED AS OF THE DATE ABOVE WRITTEN:


DKR SOUNDSHORE OASIS HOLDING FUND LTD.





By:
/s/ Barbara Burger
   
By: Barbara Burger
   
DKR Oasis Management Company L.P., its investment manager
                ALPHA CAPITAL ANSTALT                  
By: /s/ Konrad Ackerman
    Konrad Ackerman, Director                 GEMINI MASTER FUND, LTD.          
       
By: /s/ Steven Winters
    Steven W. Winters, President                 WHALEHAVEN CAPITAL FUND LIMITED
                By:
/s/ Brian Mazzella
    Brian Mazzella, Chief Financial Officer                 CMS CAPITAL        
        By:
/s/ Howard Weiss
    Howard Weiss, Director                   BRIO CAPITAL L.P.                
By:
/s/ Shaye Hirsch
    Shaye Hirsch, Manager of General Partner


7

--------------------------------------------------------------------------------



SUBSIDIARY SIGNATURE PAGE TO OCTOBER 2008 LETTER
AGREEMENT WITH DEBENTURE HOLDERS




AGREED AND CONSENTED:




 






The undersigned on behalf of Collateral Agents, LLC consents to the appointment
as successor Agent under the Security Agreement.


COLLATERAL AGENTS, LLC



        By: /s/ Robert Schechter      

--------------------------------------------------------------------------------

Robert Schechter, Chief Executive Officer
   

 
8

--------------------------------------------------------------------------------


 
SCHEDULE I

Name of Purchaser
 
Proportionate Share
   
Purchase Price
 
Principal Amount of Debenture
 
Incentive Shares
 
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax: 011-42-32323196
   
35.714%
 
 
$
119,642.00
 
$
125,939.00
   
714,280
 
GEMINI MASTER FUND, LTD.
c/o Gemini Strategies LLC
12220 El Camino Real, Suite 400
San Diego, CA 92130-2091
Fax: (858) 509-8808
   
35.714%
 
 
$
119,642.00
 
$
125,939.00
   
714,280
 
WHALEHAVEN CAPITAL FUND LIMITED
560 Sylvan Avenue
Englewood Cliffs, NJ 07632
Fax: (201) 782-9327
   
21.429%
 
 
$
71,787.00
 
$
75,565.00
   
428,580
 
BRIO CAPITAL L.P.
401 East 34th Street, Suite 33C
New York, New York 10016
Fax: (646) 390-2158
   
 7.143%
 
 
$
23,929.00
 
$
25,188.00
   
142,860
 
TOTALS
   
   100%
 
 
$
335,000.00
 
$
352,631.00
   
2,000,000
 



9

--------------------------------------------------------------------------------

